DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 7/22/2021 has been considered.
Drawings
The drawings filed on 7/22/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 7/22/2021 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2018/0205134) in view of Boone et al. US (2015/0035615).

    PNG
    media_image1.png
    470
    595
    media_image1.png
    Greyscale

Regarding claims 1 and 20, Khan discloses:
A device, comprising: 
a semiconductor chip (121, ¶0046) comprising an electrical contact (122, ¶0046) arranged on a main surface of the semiconductor chip; 
an external connection element (1352, ¶0068) configured to provide a first coax-like electrical connection between the device and a printed circuit board (150, ¶0066), wherein the first coax-like electrical connection comprises a section extending in a direction vertical to the main surface of the semiconductor chip; and 
an electrical redistribution layer (140, ¶0045) arranged over the main surface of the semiconductor chip.
Khan does not disclose “an electrical redistribution layer configured to provide a second coax-like electrical connection between the electrical contact of the semiconductor chip and the external connection element, wherein the second coax-like electrical connection comprises a section extending in a direction parallel to the main surface of the semiconductor chip”.  

    PNG
    media_image2.png
    311
    452
    media_image2.png
    Greyscale

In a similar device, however, Boone discloses an electrical redistribution layer (28, 30, 32 taken together , ¶0018) configured to provide what would be a second coax-like electrical connection between what would be the electrical contact of the semiconductor chip and the external connection element, wherein the second coax-like electrical connection comprises a section extending in a direction parallel to what would be the main surface of the semiconductor chip of Khan.
Boone discloses that a structure as taught provides improved signal transmission with minimal loss (¶0026).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Khan, including providing an electrical redistribution layer configured to provide a second coax-like electrical connection between the electrical contact of the semiconductor chip and the external connection element, wherein the second coax-like electrical connection comprises a section extending in a direction parallel to the main surface of the semiconductor chip in order to provide improved signal transmission as taught by Boone.
Regarding claim 2, Khan further discloses:
wherein the external connection element 1352) is configured to provide a mechanical connection between the device and the printed circuit board.
Regarding claim 3, Khan further discloses:
an encapsulation material (110, ¶0046), wherein the semiconductor chip (121) is at least partly embedded in the encapsulation material, wherein the main surface of the semiconductor chip and a main surface of the encapsulation material are arranged in a common plane, wherein the electrical redistribution layer (140) is at least partly extending over the main surface of the encapsulation material, and wherein the external connection element (1352) is arranged lateral to the semiconductor chip (121).
Regarding claim 4, Khan further discloses:
wherein the device comprises an embedded wafer level ball grid array package.
Regarding claim 5, Khan further discloses:
wherein the first coax-like electrical connection comprises (1352): 
a first conductor structure (1352a) configured to carry an electrical signal; and 
a set of second conductor structures (1352b) at least partly surrounding the first conductor structure and connected to a ground potential or return path (¶0068).
Regarding claim 6, Khan further discloses:
wherein each conductor structure of the set of second conductor structures (1352b) has a same distance to the first conductor structure.  
Regarding claim 7, Khan further discloses:
wherein the set of second conductor structures has four or less elements.
Regarding claim 8, Khan further discloses:
wherein the first conductor structure comprises a through silicon via.
Regarding claims 9-12, Khan in view of Boone does not disclose the claimed shape limitations.  However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  The prior art device would not perform differently if modified as claimed.  Therefore, the claimed limitations are considered met.
Regarding claims 13, 14 and 20, Khan in view of Boone does not disclose the claimed limitations.  However, Applicant is advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  The prior art device to Khan in view of Boone would not perform unexpectedly if modified to satisfy the claimed limitations.  Therefore, the claims are considered met.
Regarding claim 15, the modification of Boone discloses:
wherein the second coax-like electrical connection comprises: 250096-0280 a first portion (28) of the electrical redistribution layer configured to carry an electrical signal from and/or to what would be the electrical contact of the semiconductor chip of Khan; and 
a second portion (30, 32) of the electrical redistribution layer at least partly surrounding the first portion of the electrical redistribution layer and connected to a ground potential (¶0019).
Regarding claim 16, Khan further discloses:
the first conductor structure (1352) is electrically connected to the first portion of the electrical redistribution layer of Boone, and the set of second conductor structures (1352b) is electrically connected to the second portion of the electrical redistribution layer of Boone.
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art does not disclose “wherein the printed circuit board comprises a coplanar waveguide arranged inside of the printed circuit board and electrically connected to the first coax-like electrical connection” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899